Citation Nr: 1725123	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  08-02 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected right knee disability, to include entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to a compensable disability evaluation for the service-connected residuals of a right hand metacarpal fracture.

3.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected left knee disability.

4.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1978 to August 1986.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2013, the Veteran presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The Board remanded the appeal May 2013 and March 2016 for additional development.  The case has now been returned to the Board for appellate review.

In March 2016 the Board remanded the claim for entitlement to a temporary total disability rating based on right hand surgery for additional development.  Following the Board's remand, in a decision in June 2016, the AOJ granted a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence due to right hand surgery, effective December 31, 2013.  As that decision granted the benefit sought and the Veteran has not appealed that the decision, the issue of entitlement to a temporary total rating due to convalescence under 38 C.F.R. § 4.30 is no longer before the Board. 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, it is necessary to provide an adequate examination of the Veteran's bilateral knee disability, residuals of a right hand metacarpal fracture, and left ankle disability.  The Board has reviewed the Veteran's most recent VA examination findings, from June 2014 and July 2016, and concludes that these findings do not meet the specifications of Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).  Although range of motion testing was conducted on the Veteran's right ankle and both knees, the examiner did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing, nor was the range of motion of his opposite undamaged joint tested.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 165.  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  Given this, further examination is thus necessary under 38 C.F.R. § 3.159(c) (4).

The TDIU issue is intertwined with the above remanded claims and therefore must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, on remand, any outstanding private and VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the service-connected disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Obtain all relevant ongoing VA treatment records dated since December 2016.

3.  The Veteran must be afforded a VA medical examination to determine the current severity of his bilateral knee disability, residuals of a right hand metacarpal fracture, and left ankle disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail..  

The examiner must address range of motion, painful motion, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  All opinions must be supported by a detailed rationale in a typewritten report. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Then, adjudicate the Veteran's claims on appeal, to include the claim for entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




